Ostrander, J.
(dissenting). The provisions of Act No. 279, Pub. Acts 1909, as amended, must be limited, in application, to cases where the change by annexation does not result in dividing a city or township into two representative districts. The case is unlike Smith v. City of Saginaw in two important particulars. In the first place, the legislature has not made the proposed division, and in making it expressly provided that the change shall not affect the manner of electing representatives in the districts; in the second place, the legislature has not expressly or by necessary implication empowered boards of supervisors to preserve the manner of electing representatives in the districts. In Smith v. City of Saginaw, the fact was that the election precincts existing before the consolidation of the two cities were, by the consolidation, left unchanged. But by what authority will the board of supervisors preserve, unchanged, the voting precinct of citizens of the annexed territory? Shall the representative be voted for in the city or in the township? Shall voters in the annexed territory be registered in two places? Must those who move into that part of the district annexed to the city register both in the city and in the township ? The reasoning of Mr. *366Justice Bird would have permitted the court to decide People v. Holihan, 29 Mich. 116, differently. Evidently the reasoning was considered. See page 119.
The court was right in refusing the writ, and its judgment should be affirmed.
McAlvay, J., concurred with Ostrander, J.